At Fall Term, 1887, the plaintiff was adjudged to pay the costs of the term as the condition for continuance. The costs of that term ($114.99) were accordingly taxed against him, docketed and paid. At Fall Term, 1892, a consent judgment was entered in favor of the plaintiff, reciting as a part of the recovery from the defendants the costs of Fall Term, 1887, which had been paid by the plaintiff. In August, 1893, the defendant moved before the clerk to correct the judgment by striking out the costs of Fall Term, 1887, paid as aforesaid by the plaintiff. The Clerk's judgment refusing the motion was affirmed on appeal by the judge, who taxed the defendant with the costs of the motion. This is a restraining order asked by the defendant upon the ground that the clerk, in taxing the costs under the judgment of 1892, failed to tax against the defendant the costs of the Fall Term, 1887, *Page 481 
theretofore paid by plaintiff, and that a year having elapsed since the rendition of the judgment of 1892, it is now too late (under The Code, sections 748 and 3760) to retax the same, and further, that the judgment having been paid the said costs could not be taxed against the defendant except after due notice.                                   (772)
But this is not a question of the retaxation of costs. The costs of Fall Term, 1887, were duly taxed up amounting to $114.99 and were paid by the plaintiff. The judgment by consent at Fall Term, 1892, directed the repayment of those costs by the defendant. Their recovery therefore is adjudged against the defendant, not as a part of the costs, qua costs to be ascertained and taxed up by the clerk, but rather as a part of the judgment already ascertained by reference to the docket, as for so much money paid by plaintiff for defendant's benefit.
Being part of the judgment, there is no bar except from the lapse of ten years, Code section 152 (1), and the defendant's realty is subject to lien of the same and also for the costs incurred on the motion to correct the judgment, it being incident to said judgment.
No error.